Citation Nr: 0117035	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-21 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the Roanoke, Virginia, 
Regional Office (RO).


FINDING OF FACT

There is no medical evidence of current symptoms of 
prostatitis, or of any current genitourinary symptoms that 
are not controlled with medication.


CONCLUSION OF LAW

The criteria for a compensable rating for prostatitis have 
not been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.115a, 
4.115b, Diagnostic Code 7527 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a July 1957 rating action, service connection was granted 
for chronic prostatitis and a noncompensable evaluation was 
assigned.  

The veteran filed a claim for an increase in January 1999.  
In response to information provided by the veteran, the RO 
subsequently obtained private medical treatment records dated 
from September 1998 to April 2000 which primarily show 
evaluation and treatment for complaints of leg, hip and back 
pain.  Specifically as regards genitourinary problems, 
clinical data from the Belmont Family Practice shows that in 
January 2000, the veteran was evaluated for complaints of 
urinary hesitancy, frequency and polyuria.  On examination 
the prostate was enlarged, boggy and tender.  The veteran's 
medication (Hytrin) was increased.  

On VA examination in April 2000, the examiner noted the 
veteran's history of chronic prostatitis, which was first 
diagnosed in 1953 while in service.  The veteran reported 
problems since then and stated that he had some exacerbations 
in the past but was never on an antibiotic.  The veteran also 
reported that his problem started getting worse over the last 
two years.  He complained of increased hesitancy, urgency and 
frequency of urination especially at night.  He also 
complained of dribbling and erectile dysfunction.  The 
veteran denied dysuria, hematuria or discharge.  The veteran 
stated that his symptoms had improved since he was started on 
Hytrin.  He denied ever being on antibiotics since the 
diagnosis of chronic prostatitis in 1953 but stated that he 
has had regular prostate examinations done by his family 
doctor.  The veteran denied any episodes of pain in the 
testicles or any testicular masses.  He denied prostate 
biopsy since discharge from service.  The examiner noted the 
veteran was also had benign prostatic hypertrophy and 
prostatic enlargement diagnosed two years ago per the 
veteran's history 

Genitourinary examination revealed testicles were well 
descended.  There were no masses and no penile lesions.  The 
prostate was 2+ and there was no expression of any penile 
discharge on prostatic massage.  The prostate was firm and 
nontender and there were no nodules.  Stool was guaiac 
negative and neurological examination was intact.  The 
veteran also had PSA (prostate-specific antigen) drawn and 
PSA 2 was 1.62, which was within normal limits.  The clinical 
impression was history of chronic prostatitis, since 1953 and 
benign prostatitic hypertrophy, symptoms better on Hytrin.  
The examiner concluded that he doubted the veteran had a true 
exacerbation of prostatitis since 1953 as he stated that he 
has never been on any antibiotic and the symptoms that he was 
having currently were of benign prostatic hypertrophy as they 
were well controlled with Hytrin.  The examiner further 
concluded that the veteran did not have any evidence of 
prostatitis on examination.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO because the requirements of the new law 
have essentially been satisfied.  In this regard, the Board 
notes that by the statement of the case furnished the 
veteran, the RO has notified the veteran of the information 
and evidence necessary to substantiate his claim.  Pertinent 
medical evidence has been associated with the record, and the 
veteran has undergone medical evaluation in connection with 
the claim.  Moreover, the veteran has had the opportunity to 
testify at a hearing, and there is no indication that any 
additional pertinent evidence exists that can be obtained on 
the issue here in question.  Adjudication of this appeal, 
without referral to the RO for initial consideration under 
the new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, 
the claim is ready to be reviewed on the merits.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  With respect to claims for increased rating, 
however, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has assigned a noncompensable evaluation for 
prostatitis in accordance with the criteria set forth in the 
VA Schedule for Rating Disabilities, 38 C.F.R. § 4.115b, Code 
7527.  Diagnostic Code 7527 provides for the evaluation of 
prostate gland injuries, infections, hypertrophy and 
postoperative residuals.  These disabilities are to be rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is rated 
on the basis of as urine leakage, urinary frequency, or 
obstructed voiding.  Under urinary frequency, a 10 percent 
rating is warranted upon a showing of a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  A 20 percent rating is warranted upon a 
showing of a daytime voiding interval of between one and two 
hours or when there is awakening to void three or four times 
per night.  A 40 percent rating is warranted when the daytime 
voiding interval is less than one hour, or there is awakening 
to void five or more times per night.  

Also pursuant to 38 C.F.R. § 4.115a, urinary tract infection 
involving poor renal function is rated as renal dysfunction.  
Otherwise, urinary tract infection requiring long-term drug 
therapy, 1-2 hospitalizations per year, and/or requiring 
intermittent intensive management warrants a 10 percent 
evaluation.  Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

This case involves evaluation of the veteran's service-
connected for prostatitis; however, the record does not 
reflect medical evidence of any current symptoms of 
prostatitis, or any genitourinary symptoms that warrant 
assignment of a compensable evaluation either on the basis 
voiding dysfunction or urinary tract infection.  Recent 
medical records reflect only complaints of urinary hesitancy, 
frequency and polyuria, and a finding of an enlarged, boggy 
and tender prostate.  At that time, in January 2000, the 
veteran's medication (Hytrin) was increased.  Treatment 
records reflect no other specific genitourinary complaints 
and the subsequent April 2000 examiner found that the 
symptoms (which he attributed to benign hypertrophy, not 
prostatitis) were then well controlled with medication.  
Indeed, while the veteran complained that his problems with 
urgency, frequency and dribbling had increased about two 
years ago, he also acknowledged that they had improved with 
medication.  Thus, there are no symptoms upon which to award 
a compensable evaluation under either the criteria pertaining 
to voiding dysfunction or urinary tract infection.  
Specifically as regards the veteran's prostatitis, the April 
2000 examiner opined that, based upon the veteran's own 
assertions, he doubted that the veteran had had a true 
exacerbation of prostatitis since 1953 (notwithstanding the 
fact that the veteran indicated that he had had some 
exacerbations in the past, but was never placed on an 
antibiotic).  

The Board acknowledges that the veteran's claims file was not 
available to the April 2000 examiner.  Nonetheless, the Board 
finds that, given the dearth of medical treatment records 
post-service, and the fact that the history provided by the 
veteran at the time of the examination and considered by the 
examiner is consistent with that reflected in the record, the 
report of that examination (which reflects not only the 
veteran's history, but complaints, clinical findings and 
diagnosis) is sufficient for rating purposes.

Under these circumstances, the Board finds that the veteran's 
claim for a compensable evaluation for prostatitis must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).    


ORDER

A compensable evaluation for prostatitis is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 


